 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   MAYA SORENSON (State Bar No. 250722)
 3   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 4   505 Seventeenth Street
     Oakland, California 94612
 5   Telephone: (510) 452-5500
     Fax: (510) 452-5510
 6

 7   Attorneys for Plaintiff
     JAMES NEUROTH
 8

 9                                     UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11     JAMES NEUROTH, et al.,
                                                                  Case No. 3:15-CV-03226-RS
12              Plaintiffs,
                                                                  STIPULATION TO CONTINUE TRIAL
13       v.                                                       AND PRETRIAL DATES; [PROPOSED]
                                                                  ORDER
14     MENDOCINO COUNTY, et al.,

15              Defendants.

16

17

18            This Stipulation to modify the trial and pretrial schedule, is submitted by all parties in this

19   action, through their respective counsel, including: Plaintiff James Neuroth (“Plaintiff”); Defendants

20   the County of Mendocino, Mendocino County Sheriff Thomas Allman, Sheriff’s Captain Timothy

21   Pearce, and current/former Sheriff’s Deputies Lorrie Knapp, Frank Masterson, Craig Bernardi,

22   Michael Grant, Robert Page, and Christine De Los Santos (collectively, “County Defendants”);

23   California Forensic Medical Group, Inc. and LVN Jennifer Caudillo (collectively, “CFMG

24   Defendants”); and the City of Willits and current/former Willits Police Officers Kevin Leef and Jeff

25   Andrade (collectively, the “Willits Defendants”). Pursuant to this Stipulation, the parties jointly

26   request the Court to modify the trial date and pretrial deadlines, as set forth below.

27

28
                      STIPULATION TO CONTINUE TRIAL AND PRETRIAL DATES; [PROPOSED] ORDER
                         Neuroth, et al. v. Mendocino County, et al., U.S.D.C. No. 3:15-cv-03226-RS
                                                             1
 1                                                   RECITALS

 2          On October 3, 2018, counsel for all parties had a settlement conference scheduling call with

 3   Judge Beeler, and Judge Beeler scheduled a further settlement conference in this case for her first

 4   available date: November 26, 2018. Judge Beeler also suggested that, given the uncertainty around

 5   the current January 7, 2019 trial date, the parties should consider continuing the trial and pretrial

 6   dates to commence after the settlement conference to conserve attorneys’ fees and costs. Thereafter,

 7   the parties met and conferred and agreed to inquire with this Court as to this Court’s other trial

 8   conflicts on January 7, 2019, and the feasibility of continuing pretrial deadlines. The parties now

 9   understand that there continues to be uncertainty as to whether this case can be tried on January 7,

10   2019, and that such uncertainty will likely persist until at least December 7, 2018 (after the

11   December 6, 2018 pretrial conference in this case). Further, the current pretrial filing deadlines

12   would require the parties to expend considerable time and resources in advance of the settlement

13   conference.

14                                                 AGREEMENT

15          Therefore, to conserve the parties’ resources in advance of the settlement conference and to

16   allow for a more certain trial schedule, the parties stipulate and agree to vacate the current trial date

17   and pretrial conference, and set new pretrial dates as follows:

18                  a. December 6, 2018: Case Management and Trial Setting Conference.
19                  b. December 20, 2018: Last day to file Motions in Limine, and last day to
                       file Joint Pretrial Statement and Proposed Order (per the Court’s Jury
20                     Trial Standing Order, Section B). The parties will also exchange any new
                       or previously undisclosed exhibits to be used at trial other than solely for
21                     impeachment or rebuttal.
22                  c. January 24, 2019: Oppositions to Motions in Limine due.
23                  d. February 20, 2019, at 10:00 a.m.: Final Pretrial Conference.
24                  e. The parties will exchange pre-marked binders of trial exhibits two weeks
                       before the new trial date.
25
                    f. All other dates will be in accordance with this Court’s Jury Trial Standing
26                     Order.
27

28
                     STIPULATION TO CONTINUE TRIAL AND PRETRIAL DATES; [PROPOSED] ORDER
                        Neuroth, et al. v. Mendocino County, et al., U.S.D.C. No. 3:15-cv-03226-RS
                                                            2
 1

 2   IT IS SO STIPULATED.
                                                               Patton & Ryan LLC
 3
     Dated: October 9, 2018                          By:       /s/ Michael G. Vranicar
 4                                                             Michael G. Vranicar
                                                               Attorneys for County Defendants
 5
                                                               Bertling Law Group
 6
     Dated: October 9, 2018                          By:       /s/ Peter G. Bertling
 7                                                             Peter G. Bertling
                                                               Attorneys for Defendant CMFG
 8
     Dated: October 9, 2018                          By:       /s/ Jerome Varamini
 9                                                             Jerome Varanini
                                                               Attorney for Defendant Jennifer Caudillo
10
                                                               Perry, Johnson, Anders, Miller &
11                                                             Moskowitz LLP
12   Dated: October 9, 2018                          By:       /s/ Scott A. Lewis
                                                               Scott A. Lewis
13                                                             Attorneys for Willits Defendants
14                                                             Haddad & Sherwin LLP
15   Dated: October 9, 2018                          By:       /s/ Michael J. Haddad
                                                               Michael J. Haddad
16                                                             Attorneys for Plaintiff
17   * Approval in the filing of this document has been obtained from all signatories.
18

19

20

21

22

23

24

25

26

27

28
                    STIPULATION TO CONTINUE TRIAL AND PRETRIAL DATES; [PROPOSED] ORDER
                       Neuroth, et al. v. Mendocino County, et al., U.S.D.C. No. 3:15-cv-03226-RS
                                                           3
 1                                                  ORDER

 2         Based on the parties’ stipulation, and with good cause appearing therefore,

 3                IT IS HEREBY ORDERED that the following dates are set in the instant case:

 4                a. December 6, 2018: Case Management and Trial Setting Conference.
 5                b. December 20, 2018: Last day to file Motions in Limine, and last day to
                     file Joint Pretrial Statement and Proposed Order (per the Court’s Jury
 6                   Trial Standing Order, Section B). The parties will also exchange any new
                     or previously undisclosed exhibits to be used at trial other than solely for
 7                   impeachment or rebuttal.
 8                c. January 24, 2019: Oppositions to Motions in Limine due.
 9                d. February 20, 2019, at 10:00 a.m.: Final Pretrial Conference.
10                e. The parties will exchange pre-marked binders of trial exhibits two weeks
                     before the new trial date.
11
                  f. All other dates will be in accordance with this Court’s Jury Trial Standing
12                   Order.
13

14
     IT IS SO ORDERED.
15

16
     Date: _____________
           10/9/18                                           ____________________________________
17                                                           HONORABLE RICHARD SEEBORG
                                                             United States District Court Judge
18

19

20

21

22

23

24

25

26

27

28
                  STIPULATION TO CONTINUE TRIAL AND PRETRIAL DATES; [PROPOSED] ORDER
                     Neuroth, et al. v. Mendocino County, et al., U.S.D.C. No. 3:15-cv-03226-RS
                                                         4
